Citation Nr: 0001553	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for the service-connected 
systemic lupus erythematosus (previously rated as idiopathic 
thrombocytopenia purpura), evaluated as noncompensable prior 
to February 12, 1996; 80 percent disabling from February 12, 
1996, to November 14, 1996; and 10 percent disabling from 
November 15, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
September 1974.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed. 

In the present case, there appears to be some confusion as to 
which rating action of the Wilmington, Delaware RO is on 
appeal.  From a review of the claims folder, it appears that 
the RO considers the veteran's appeal as arising from a June 
1997 rating action in which the RO "discontinued" the 
noncompensable evaluation for the service-connected 
idiopathic thrombocytopenia purpura, effective from February 
11, 1996.  By that same rating decision, the RO apparently 
granted service connection and assigned a 10 percent rating 
for systemic lupus erythematosus, effective from November 15, 
1996.  The veteran submitted a notice of disagreement (NOD) 
in August 1997.  The RO issued a statement of the case (SOC) 
in August 1997, characterizing the issues on appeal as 
"evaluation of idiopathic thrombocytopenia purpura and 
service connection for systemic lupus erythematosus with 
idiopathic thrombocytopenia purpura."  In September 1997, 
the veteran "perfected" his appeal by submitting a VA Form 
9.  In that statement, the veteran requested a person hearing 
before a local hearing officer at the RO.  The veteran was 
scheduled for, and notified of, an October 1997 personal 
hearing; however, he withdrew his request in an October 1997 
statement.   

Despite the characterization of issues by the RO, the Board 
finds that the matter presently on appeal arises from a March 
1996 decision by which the RO denied the veteran's claims of 
increased ratings for service-connected idiopathic 
thrombocytopenia purpura, pseudofolliculitis barbae and 
residuals of a right ankle sprain.  The veteran submitted a 
NOD in July 1996 and the RO issued a SOC in August 1996.  The 
veteran's substantive appeal was received later that same 
month.  

In an October 1996 statement, the veteran indicated that he 
wished to withdraw his appeal "on my skin cond[ition] and 
R[ight] ankle sprain," so that the RO could act on a claim 
of service connection for lupus erythematosus.  Thereafter, 
the RO withdrew the veteran's appeal from the docket.  The 
Board finds that veteran did not withdraw his appeal with 
regard to the evaluation of the idiopathic thrombocytopenia 
and the RO was erroneous in doing so.  Thus, as will be 
discussed in further detail within, the Board finds that the 
issue, as framed on the title page, has been on appeal 
continuously since the March 1996 rating decision. 


REMAND

The veteran contends that his service-connected disorder is 
more severe than the current rating indicates.  The United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

As noted hereinabove, the Board has determined that the 
veteran has disagreed with the evaluation of the service-
connected idiopathic thrombocytopenia purpura continuously 
since the March 1996 rating action.  In the June 1997 rating 
action, the RO indicated that it was "discontinuing" 
service connection for that condition and granting service 
connection for systemic lupus erythematosus.  As noted by the 
RO, the medical evidence of record indicated that the 
idiopathic thrombocytopenia purpura was, in fact, a 
manifestation of systemic lupus erythematosus.  The RO cited 
that evidence in "granting" service connection for systemic 
lupus erythematosus.  The Board finds that the actions taken 
by the RO are more accurately described as recharacterizing 
the veteran's service-connected disability, rather than 
"discontinuing" service connection for one condition and 
granting service connection for another and there is an 
adequate basis in the record to support that action.  

While the Board agrees that the veteran's disability is 
appropriately characterized as systemic lupus erythematosus, 
a review of the June 1997 rating action discloses that the 
basis of the evaluation of that condition is unclear.  The 
decision portion of the rating decision noted that the 
noncompensable evaluation of idiopathic thrombocytopenia 
purpura was discontinued, effective February 11, 1996 and 
service connection for systemic lupus erythematosus was 
granted with an evaluation of 10 percent effective November 
15, 1996.  The body of the decision itself (reasons and bases 
section) disclosed that the condition was rated as 80 percent 
disabling from February 12, 1996, "based upon grant of 
pension."  A July 1997 letter to the veteran detailing the 
adjustments to his award noted that he was paid 
"compensation at the 80 percent disabling rate" from March 
1, 1996 to December 1, 1996, at which time he was paid at the 
pension rate because it was a "greater benefit" than 
compensation at the 10 percent rate. 

Thus, it appears that the "grant" of service connection for 
systemic lupus erythematosus was effective February 11, 1996 
(the date of the claim which was the subject of the March 
1996 rating decision) and the condition was evaluated as 80 
percent disabling from that time until December 1, 1996.  
Under the provisions of 38 C.F.R. § 4.88, Diagnostic Code 
6350 (1996), an 80 percent rating was assignable for 
disseminated systemic lupus erythematosus, less than totally 
incapacitating, but in symptom combinations productive of 
severe impairment of health.  If the 80 percent basis awarded 
effective February 11, 1996 is correct, the propriety of the 
reduction to 10 percent is unclear.  The RO indicated that 
the 80 percent evaluation was "based upon grant of 
pension;" however, the rationale behind that finding was not 
explained.  On remand, the RO must explain the basis for the 
80 percent evaluation and, if that evaluation is determined 
to be correct, explain the propriety of the reduction of that 
award to 10 percent. 

The rating criteria by which systemic diseases, including 
systemic lupus erythematosus, are evaluated were amended, 
effective August 30, 1996.  As the rating criteria were 
changed during the course of the appeal, adjudication of the 
claim for increase must now include consideration of both the 
old and new criteria and that criteria which are most 
favorable to the veteran's claim must be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

Under the provisions of Diagnostic Code 6350 (both the old 
and new rating criteria), VA must evaluate each residual 
disability from systemic lupus erythematosus under the 
appropriate system to determine whether this method warrants 
any higher evaluation than is already assigned under the 
diagnostic code for systemic lupus erythematosus.  Thus, the 
examination conducted on remand must note all symptoms 
reported by the veteran, indicate whether those symptoms are 
manifestations of systemic lupus erythematosus, and if so, 
comment on their severity. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and, for non-VA providers, the 
addresses of all medical care providers 
who treated him for systemic lupus 
erythematosus with idiopathic 
thrombocytopenia purpura since 1997.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records not already of record from the 
identified treatment sources.  

2.  The veteran should be afforded 
appropriate the VA examination(s) to 
determine the nature, extent and 
frequency of exacerbations of systemic 
lupus erythematosus, and to identify all 
residuals of that disease.  The claims 
folders should be made available to the 
examiner(s) for review.  All indicated 
testing, including any specialized 
examinations deemed necessary to evaluate 
the manifestations of the veteran's 
systemic lupus erythematosus, should also 
be conducted.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include consideration of both the old and 
new criteria for rating systemic lupus 
erythematosus and application of the 
version most favorable to the veteran.  
The RO should also identify the basis for 
the 80 percent evaluation assigned in the 
June 1997 rating action.  If it is 
determined that the 80 percent rating was 
correct, the RO should determine whether 
the reduction of that rating to 10 
percent was proper.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


